Citation Nr: 0610617	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  05-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus, 
with neuropathy and retinopathy.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for muscle spasms of the 
back.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to July 1966.  

These matters are before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In August 2005, the veteran provided 
testimony at a videoconference hearing at the RO before the 
undersigned.  

During the preconference hearing associated with his August 
2005 hearing, the veteran withdrew an issue, entitlement to 
service connection for hearing loss of the left ear, that had 
been developed for appellate review.

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

In addition, on March 31, 2006, the Court issued Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), which 
establishes new VCAA content notice requirements for new and 
material evidence claims.  The Court, among other things, 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  As such, additional development in needed in 
this regard.

Evidence of record appears to indicate that the veteran has 
been in receipt of Social Security Administration (SSA) 
disability benefits since approximately 2000.  See August 
2001 SSA Data Process document.  The Court has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  
Accordingly, the veteran's SSA records should be obtained in 
connection with his claims.

Further, there appear to be some pertinent medical records, 
both VA and private, that have not yet been associated with 
the claims file.  

In the course of his August 2005 hearing, the veteran 
testified that he had been treated since 1975, for "a number 
of years," at the VA hospital in Tuskegee, Alabama.  See 
page six of hearing transcript.  Records from this facility, 
e.g., records dated from December 1975 to June 1976, February 
2001 to July 2002, and August 2004 to March 2005, are on 
file.  Nonetheless, to ensure that all pertinent VA medical 
reports have been obtained and associated with the claims 
file, an attempt should be made to associate all other 
medical records from the Tuskegee, Alabama, VA hospital, 
dated from December 1975 to the present (not including those 
which are already of record), with the veteran's claims file.  
Such records may contain information bearing on the veteran's 
claims.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran also testified in August 2005 that he was being 
treated by a private physician, Dr. Temple.  Review of the 
claims file includes medical records associated with 
treatment afforded the veteran from Dr. Temple from 1976 to 
April 2002.  A letter from Dr. Temple, dated in February 
2004, notes that the veteran was last treated in April 2003, 
however.  As such, the medical reports and statements created 
since April 2002 should be obtained and associated with the 
claims file.

Finally, the record also indicates that the veteran received 
treatment from Doctors Chapman, Waddell, and Durbin in the 
1970s.  Although the RO made attempts to obtain those 
reports, the record does not reflect that notice in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002) was issued to the veteran.  Thus, action in this 
regard is needed. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  It also include satisfying the 
new requirements with respect to the 
content of the VCAA notice for reopening 
claims, as set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

2.  The RO should contact the SSA and 
request copies of the administrative 
decision and all medical records 
considered in the veteran's claim for SSA 
disability benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be associated 
with the claims file.  If these records 
are not available, certification of such 
should be placed in the record.

3.  The RO should take the necessary 
steps to obtain all medical treatment 
records associated with treatment 
afforded the veteran at the VA hospital 
located in Tuskegee, Alabama dated from 
December 1975 (with the exception of 
those already of record - December 1975 
to June 1976, February 2001 to July 2002, 
and August 2004 to March 2005) to the 
present.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

4.  The RO should obtain from Dr. Temple 
all records associated with treatment 
afforded the veteran since April 2002.  
In addition, the RO should obtain reports 
from Doctors Chapman, Waddell, and 
Durbin.  The veteran must provide 
authorization for the records to be 
obtained.  All attempts to secure the 
records must be documented in the claims 
folder.  If any medical reports are not 
available, the RO should issue notice in 
compliance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished, e.g., obtaining a 
VA medical opinion.  The RO should then 
re-adjudicate the claims.  If any claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2005 statement of the case.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


